Case 2:19-cv-00216-SPC-NPM Document 36 Filed 06/25/20 Page 1 of 3 PageID 1025



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DAVID TERRENCE STEPHENS,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-216-FtM-38NPM

AMANDA REGINA JACOBSON,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff David Stephens’ Motion to Alter Judgment. (Doc. 28).

No response in opposition was filed. For the flowing reasons, the Court denies the Motion

to Alter Judgment.

        Rule 59(e) affords the Court substantial discretion to reconsider an order which it

has entered. Mincey v. Head, 206 F.3d 1106, 1137 (11th Cir. 2000). Under Rule 59(e),

courts have recognized three grounds justifying reconsideration:                     (1) an intervening

change in controlling law; (2) the availability of new evidence; and (3) the need to correct

a clear error or manifest injustice.                  Mumby v. Sec'y, Dep't of Corr., No.

216CV312FTM38MRM, 2020 WL 91260, at *1 (M.D. Fla. Jan. 8, 2020) (citing McCreary

v. Brevard Cnty, Fla., No. 6:09-cv-1394, 2010 WL 2836709, at *1 (M.D. Fla. July 19,

2010)). “A motion to reconsider is not a vehicle for rehashing arguments the [c]ourt has

already rejected or for attempting to refute the basis for the [c]ourt’s earlier decision.”




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00216-SPC-NPM Document 36 Filed 06/25/20 Page 2 of 3 PageID 1026



Parker v. Midland Credit Mgmt., Inc., 874 F. Supp. 2d 1353, 1359 (M.D. Fla. 2012).

“Reconsideration of a prior order is an extraordinary remedy to be used sparingly because

“courts and litigants cannot be repeatedly called upon to backtrack through the paths of

litigation which are often laced with close questions.” Garcia v. Sec'y, Dep't of Corr., No.

5:17-CV-121-OC-39PRL, 2020 WL 1934186, at *2 (M.D. Fla. Apr. 22, 2020). Thus, “the

moving party must set forth facts or law of a strongly convincing nature to induce the court

to reverse its prior decision.” Garcia, 2020 WL 1934186, at *2.

       The Court dismissed Plaintiff’s case without prejudice, under 28 U.S.C. § 1915(g)

because of his three-strike status. (Doc. 21). In brief, the Court found that Plaintiff failed

to meet § 1915(g) imminent danger exception to the three strikes rule. (Doc. 21 at 4).

Plaintiff moves the Court to reverse the decision arguing two grounds for the Court to

reverse its decision. One, he claims new evidence, which he presented to the Eleventh

Circuit in an unrelated case, and two he reasserts his belief he is in ongoing physical

danger.

       While Plaintiff says he has new evidence, he presents no new evidence here.

Plaintiff then rehashes the same incidents regarding his alleged physical danger that the

Court already rejected. Plaintiff does not identify new evidence, point to a change in

controlling law, or show that reconsideration is needed to correct clear error or prevent

manifest injustice. As a result, the Court finds no grounds to reverse its decision.

       Accordingly, it is now

       ORDERED:

       David Stephens’ Motion to Alter Judgment (Doc. 28) is DENIED.




                                              2
Case 2:19-cv-00216-SPC-NPM Document 36 Filed 06/25/20 Page 3 of 3 PageID 1027



      DONE and ORDERED in Fort Myers, Florida this 25th day of June 2020.




Copies: All Parties of Record




                                       3
